Filed by TurboChef Technologies, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6(b) under the Securities Exchange Act of 1934 Subject Company: TurboChef Technologies, Inc. Commission File No.: 001-32334 The following is a press release issued by TurboChef on November 28, ***** SEC Declares Middleby Form S-4 Registration Effective Atlanta, Georgia, November 28, 2008 – TurboChef Technologies, Inc. (NASDAQ-GM: OVEN) today announced that the United States Securities and Exchange Commission has declared effective the Registration Statement on Form S-4, including the proxy statement/prospectus, relating to The Middleby Corporation’s (NASDAQ-GSM: MIDD) proposed acquisition of TurboChef. TurboChef will hold a special meeting of its stockholders on December 31, 2008, to vote on the proposed transaction. TurboChef previously set the close of business on November 24, 2008, as the record date for determining stockholders who will be entitled to vote on the transaction.
